Bliss, Judge,
delivered tbe opinion of the court.
The appellant has not brought up anything that can be called a record. He exhibits a transcript of a confused mass of papers copied with no reference to each other, and almost the only intelligible thing in it is a judgment against the defendant for five dollars for assault and battery. We are no.t advised whether it .was regularly entered or not, but must presume it was until the contrary appears. We will not examine and decipher such a medley, and the appeal must be dismissed.
The other judges concur.